Devendorf, J.
It has been finally decided herein by the Court of Appeals (House v. Carr, 185 N. Y. 453) that the plaintiffs are not entitled to a recovery under the allegations of the complaint.
The defendant was forced to defend on the line laid down by the plaintiffs and has been put to certain costs in the effort to sustain his position. If the plaintiffs desire to try another issue they should first make the defendant whole for what he has already, incurred, to the extent of the taxable costs and disbursements. The plaintiffs now ask to be permitted to amend by making the executrix of the estate of the deceased mortgagor a party plaintiff, and also by inserting an allegation of payment of the mortgage sought to be foreclosed by the statutory proceeding.
I am of the opinion that that changes the nature of the action sufficiently to bring it within the rule stated in Bates v. Salt Springs Nat. Bank, 43 App. Div. 321. Consequently the amendment, if granted, should be upon the terms of payment of the taxable costs and disbursements, in both the Appellate Division and the Court of Appeals.
Under the authorities I do not understand that there is *649but little, if any, discretion in this court upon this motion as to the terms to be imposed.
The amendment asked for is granted upon the terms above stated.
Motion granted.